PER CURIAM.'
This is an appeal from a decree dismissing a libel filed by a seaman under the Suits in Admiralty Act, 46 U.S.C.A. § 741 et seq., to recover damages alleged to have resulted from negligence and unseaworthiness on the part of a merchant vessel operated by the United States and for maintenance and cure as allowed in admiralty. The evidence as to negligence and unseaworthiness was conflicting and we cannot say that the findings of the District Judge with regard thereto were clearly wrong. With respect to maintenance and cure, however, it appears that the libellant was ill when he left the vessel at San Francisco, suffering from some form of chronic bowel trouble, which the evidence indicates was amoebic dysentery. Whether he contracted this disease in the service of the vessel or not, it is clear that he became ill while in the vessel’s service and was entitled to maintenance and cure under .principles which are well established. See Calmar S.S. Corp. v. Taylor, 303 U.S. 525, 58 S.Ct. 651, 82 L.Ed. 993; Smith v. United States, 4 Cir., 167 F.2d 550. The decree appealed from will be affirmed in so far as it denies recovery of damages for negligence or unseaworthiness, but will be reversed with respect to the holding as to maintenance and cure, and the cause will be remanded to the District Court in order that that court may award maintenance and cure in accordance with the principles laid down in Calmar S.S. Corp. v. Taylor, supra.
Affirmed in part, reversed in part and remanded.